ORDER
PER CURIAM.'
Lawrence Madison (“Movant”) appeals from the judgment denying his Rule 29.15 motion without-an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal- and find the motion court did not.clearly err in denying Movant’s motion for post-conviction relief. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, *271setting forth the reasons for this order pursuant to Rule 84.16(b).